Exhibit 10.7
 
AMENDMENT TO STOCK PURCHASE AGREEMENT


 
This AMENDMENT  (the “Amendment”) to the STOCK PURCHASE AGREEMENT (the
"Agreement") originally dated as of October 12, 2010, by and between Mitch
Ohlbaum (the “Seller”) and Global Gate Property Corp., a Nevada corporation (the
“Purchaser”) is dated as of November 1, 2010.  Capitalized terms not defined
herein shall have the meanings assigned to them in the Agreement.
 
WITNESSETH:




WHEREAS, on October 12, 2010, the Seller and the Company entered into the
Agreement; and


WHEREAS, the parties now desire to amend the Agreement to modify the time of
payment of the Purchase Price;


NOW, THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the Agreement is hereby amended as follows:


1.  
Section 2 of the Agreement shall be modified by deleting the phrase “within 60
days (“Payment Date”) in clause (a).

 
2.           (A)           This Amendment shall be construed and interpret­ed in
accordance with the laws of the State of California without giving effect to the
conflict of laws rules thereof or the actual domiciles of the parties.


(B)           Except as amended hereby, the terms and provisions of the
Agreement shall remain in full force and effect, and the Agreement is in all
respects ratified and confirmed. On and after the date of this Amendment, each
reference in the Agreement to the "Agree­ment", "hereinaf­ter", "herein",
"herein­after", "hereunder", "hereof", or words of like import shall mean and be
a reference to the Agreement as amended by this Amendment.


(C)           This Amendment may be executed in one or more counter­parts, each
of which shall be deemed an original and all of which taken together shall
constitute a single Amendment.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first stated above.



             
 
By:
/s/ Mitch Ohlbaum       MITCH OHLBAUM             GLOBAL GATE PROPERTY CORP.    
        By: /s/ Gary S. Ohlbaum       Name: Gary S. Ohlbaum      
Title:   President and CEO  
